DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claim 1, 9, and 17 have been amended.  Claims 5-8, 13-16, and 20 have been canceled. Claims 1-4, 9-12, and 17-19 remain pending.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-4, 9-12, and 17-19 are directed to receiving dental information, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-4 are directed to an apparatus comprising a computer readable storage media, claims 9-12 are directed to a method including at least one step, and claims 17-19 are directed to a system comprising at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (apparatus, process, and machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth an apparatus, comprising:
receiving digital dental information; 
determining a dental related issue of the patient based on the digital dental information corresponding to the patient, wherein the dental related issue comprises a toothache, a dental related emergency, a dental question, a request for a second opinion, or some combination thereof; and 
transmitting treatment information for the toothache, the dental related emergency, the dental question, the request for a second opinion, or some combination thereof, wherein transmitting the treatment information comprises: 
transmitting a prescription; 
transmitting instructions to treat the dental related issue; 
performing the treatment on a patient by verbally instructing the patient on how to
perform the treatment; or 
transmitting the treatment information to a machine that performs the treatment on a patent.

The above-recited limitations set forth an arrangement where data is received to determine an association between dental diagnosis and dental treatment.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and determining a diagnosis).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to determining an association between dental diagnosis and dental treatment for a patient.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
	A non-transitory computer readable storage medium
A processor	
Imaging hardware
Dental machinery 

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0016] A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (“RAM”), aread-only memory (“ROM”), an erasable programmable read-only memory (“EPROM” or Flash memory), a static random access memory (“SRAM”), a portable compact disc read- only memory (“CD-ROM”), a digital versatile disk (“DVD”), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
[0034] The processor 202, in one embodiment, may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations. For example, the processor 202 may be a microcontroller, a microprocessor, a central processing unit (“CPU”), a graphics processing unit (“GPU”), an auxiliary processing unit, a field programmable gate array (“FPGA”), or similar programmable controller. In some embodiments, the processor 202 executes instructions stored in the memory 204 to perform the methods and routines described herein. In certain embodiments, the processor 202 may be used to: receive digital dental information at a diagnostic processing device; determine a dental related issue based on the digital dental information; and/or transmit treatment information for the dental related issue from the diagnostic processing device. The processor 202 is communicatively coupled to the memory 204, the input device 206, and the display 208. [0035] The memory 204, in one embodiment, is a computer readable storage medium. In some embodiments, the memory 204 includes volatile computer storage media. For example, the memory 204 may include a RAM, including dynamic RAM (“DRAM”), synchronous dynamic RAM (“SDRAM”), and/or static RAM (“SRAM”). In some embodiments, the memory 204 includes non-volatile computer storage media. For example, the memory 204 may include a hard disk drive, a flash memory, or any other suitable non- volatile computer storage device.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  The independent claims 9 and 17 and dependent claims 2-4, 10-12, and 18 and 19, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
 	As per claims 1-4, with regard to representative claim 1, having “an information reception module”, “an issue determination module”, “a treatment module”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “a module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The “module” have in inherent technical implementation. 
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a network as described in the specification at paragraph 17 and a computer readable storage medium as described in the specification at paragraph 16.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2007/0128574, Kuo, et al., hereinafter Kuo in view of United States Patent Application Publication Number 2013/0310726, Miller, et al., hereinafter Miller.
10.	Regarding claim 1, Kuo discloses an apparatus comprising:
an information reception module of a diagnostic processing device that receives digital dental information corresponding to a patient, wherein the information reception module comprises dental machinery, and the dental machinery comprises home imaging hardware used to take pictures of teeth, (page 7, para.109, a digital data set is derived that represents the initial (that is, pretreatment) arrangement of the patient's teeth and other tissues.); 
an issue determination module that determines a dental related issue of the patient based solely on the digital dental information corresponding to the patient, wherein the dental related issue comprises a toothache, a dental related emergency, a dental question, a request for a second opinion, or some combination thereof, (page 3, para.64, can generate an output data stream correlating a patient tooth problem with a dental appliance solution and page 22, para. 262, the users may easily determine the treatment parameters including the approximate number of aligners necessary, the approximate treatment duration, difficulty of the treatment, associated level of real or perceived pain related to the treatment, and any other relevant characteristics or parameters that would be useful to the user); and 
a treatment module that transmits treatment information for the toothache, the dental related emergency, the dental question, the request for a second opinion, or some combination; (page 3, para.66, the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental position. The system compares the outcome to the plan, and the outcome can be achieved using any treatment methodology and page 22, para. 262, the users may easily determine the treatment parameters including the approximate number of aligners necessary, the approximate treatment duration, difficulty of the treatment, associated level of real or perceived pain related to the treatment, and any other relevant characteristics or parameters that would be useful to the user); 
wherein transmitting the treatment information comprises:
transmitting a prescription, (page 7, para. 111, an be received from a clinician in the form of a prescription);
transmitting instructions to treat the dental related issue, (page 7, para. 107, patient data is scanned and the data is analyzed using the data mining system described above. A treatment plan is proposed by the system for the dental practitioner to approve. The dental practitioner can accept or request modifications to the treatment plan);
 	performing the treatment on a patient by verbally instructing the patient on how to perform the treatment, (page 24, para. 286, a client terminal may be located at a convenient location for public access, and further, wherein a user interface on the client terminal may be provided to guide users with dental conditions or those seeking orthodontic treatment to perform a simple self-assessment to determine a preliminary indication or determination of the appropriate and achievable orthodontic treatments.); 
wherein at least a portion of the information reception module, the issue determination module, and the treatment module comprises one or more of hardware and executable code, the executable code being stored on one or more computer readable storage media, (pages 25-26, para.297, The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention.).
 	Kuo does not explicitly disclose transmitting the treatment information to a machine that performs the treatment on a patent.
	However, Miller teaches transmitting the treatment information to a machine that performs the treatment on a patent, (page 2, para. 20, The clinician may remotely update the settings for the renal therapy machine. The supplies and the treatment program for the renal therapy machine are sent to the patient and the patient performs renal treatment at home according to the settings.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kuo with the teaching of Miller. As suggested by Redlich, one would have been motivated to include this feature to enables the clinics to manage the home therapy machines, (Miller, Abstract), to modify the system of Kuo with the teaching of Miller. 
11.	Regarding claim 2, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the digital dental information comprises an image of a tooth, a face, a mouth, or some combination thereof, (page 11, para.137, the additional dental information is X-ray information. An X-ray image 710 of teeth is scanned to provide a 2D view of the complete tooth shapes. An outline of a target tooth is identified in the X-Ray image.). 
 12.	Regarding claim 3, Kuo discloses the apparatus of claims 1 and 2 as described above.  Kuo further discloses wherein the image comprises an x-ray, a picture, a video, or some combination thereof, (page 11, para. 137, the additional dental information is X-ray information. An X-ray image 710 of teeth is scanned to provide a 2D view of the complete tooth shapes. An outline of a target tooth is identified in the X-Ray image).
13.	Regarding claim 4, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the issue determination module digitally analyzes the digital dental information and determines the dental related issue as a result of digitally analyzing the digital dental information, (page 11, para.142, For each stage of teeth movement, the system checks that a predetermined area ratio or constraint is met while the tooth models are moved. In one implementation, the constraint can be to ensure that the surface areas of moving teeth are less than the total surface areas of teeth on an arch supporting the teeth being moved). 
14.	Regarding claims 9-12, these claims are rejected for the same reasons as set forth above with regard to claims 1-4.
15.	Regarding claims 17-19, these claims are rejected for the same reasons as set forth above with regard to claims 1, 2, and 4.  Kuo further discloses a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, (pages 25-26, para.297, The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention).
  

Response to Arguments

16. 	Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
A. 	Applicant argues that the claim amendments make the 35 U.S.C. 101 rejections moot.
	In response the Examiner respectfully disagrees. In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. receiving dental information) and pointed to limitations in the claim including the abstract idea. Further, the additional elements (i.e., A non-transitory computer readable storage medium, A processor, Imaging hardware, Dental machinery, etc.) have been repeatedly considered well- understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). Appellant's own Specification indicates the conventionality of the claimed devices (see at least [0016] A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (“RAM”), aread-only memory (“ROM”), an erasable programmable read-only memory (“EPROM” or Flash memory), a static random access memory (“SRAM”), a portable compact disc read- only memory (“CD-ROM”), a digital versatile disk (“DVD”), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. And [0034] The processor 202, in one embodiment, may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations. For example, the processor 202 may be a microcontroller, a microprocessor, a central processing unit (“CPU”), a graphics processing unit (“GPU”), an auxiliary processing unit, a field programmable gate array (“FPGA”), or similar programmable controller. In some embodiments, the processor 202 executes instructions stored in the memory 204 to perform the methods and routines described herein. In certain embodiments, the processor 202 may be used to: receive digital dental information at a diagnostic processing device; determine a dental related issue based on the digital dental information; and/or transmit treatment information for the dental related issue from the diagnostic processing device. The processor 202 is communicatively coupled to the memory 204, the input device 206, and the display 208. [0035] The memory 204, in one embodiment, is a computer readable storage medium. In some embodiments, the memory 204 includes volatile computer storage media. For example, the memory 204 may include a RAM, including dynamic RAM (“DRAM”), synchronous dynamic RAM (“SDRAM”), and/or static RAM (“SRAM”). In some embodiments, the memory 204 includes non-volatile computer storage media. For example, the memory 204 may include a hard disk drive, a flash memory, or any other suitable non- volatile computer storage device”). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.

Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above). Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayotest). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a tablet). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible. 
B. Applicant further argues that Kuo does not teach the amended features indicating that the claims relate to a home device implemented so that dentistry can be performed remotely from a dentist office.
	In response the Examiner respectfully disagrees. The claims do not recite a “home device implemented so that dentistry can be performed remotely from a dentist office”.  Kuo in view of Miller teach and suggest the features of the claims as recited above.  Accordingly, this argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM AND METHOD FOR REMOTE PERITONEAL DIALYSIS EXCHANGES (US 20140276375 A1) teaches a system and method is provided to allow multiple patients to receive peritoneal dialysis treatment at a walk-in facility without having to keep fresh dialysis solution on hand themselves. The walk-in facility is enabled to receive a peritoneal dialysis prescription from a patient, verify the prescription, determine the appropriate treatment for the patient, provide the patient with the appropriate dialysis solution in the appropriate amount, and enable the patient to undergo a dialysis treatment at the facility. The walk-in facility can also be enabled to monitor the patient's home dialysis treatment and to adjust the patient's treatment at the facility accordingly. The facility can be enabled to produce dialysis solution on demand by manufacturing the solution from solution components according to a patient's prescription. Moreover, the facility can use a sorbent system to regenerate effluent dialysis solution into fresh dialysis solution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624